In the Missouri Court of Appeals
              Eastern District
MARCH 25, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.    ED99428    STATE OF MISSOURI, RES V TYRIN BAILEY, APP

2.    ED99472 AMERICAN BURGLARY & FIRE APP V ASPECT SOFTWARE
      RES

3.    ED99577 STATE OF MISSOURI, RES V TRAVIS JAMES, APP

4.    ED99655 STATE OF MISSOURI, RES V MARKIS RUDD, APP

5.    ED100013 KEITH BARKET, APP V. LAND CLEARANCE, ET AL, RES

6.    ED100123 P.G. SHOCKS, APP V. KIDS FIRST PUB., ET AL, RES

7.    ED100176 ESTATE OF Z. M. TALLEY, ET AL, APP V D. PFAFF, RES

8.    ED100223 ANN ENGLE, APP V. CITY OF ST. ANN, ET AL, RES

9.    ED100271 LONNIE SNELLING, APP V. RICHARD SMITH, ET AL, RES

10.   ED100281 CHRISTY BUCHANAN APP V COCA-COLA & G. BINGHAM
      RES